FILED
                            NOT FOR PUBLICATION                             MAR 07 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ANTHONY LUNA ELISEO,                             No. 10-71233

              Petitioner,                        Agency No. A075-475-581

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 5, 2012 **
                               Pasadena, California

Before: PREGERSON, GOULD, and TALLMAN, Circuit Judges.

       Anthony Luna Eliseo (“Eliseo”), a native and citizen of the Philippines, and

a legal permanent resident of the United States, petitions for review of the Board of




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Immigration Appeals’ (“BIA”) order finding removability. We have jurisdiction

under 8 U.S.C. § 1252, and we deny the petition.

      Eliseo’s conviction for violating California Health and Safety Code § 11378

is an aggravated felony under 8 U.S.C. § 1101(a)(43)(B); see Cazarez-Gutierrez v.

Ashcroft, 382 F.3d 905, 919 (9th Cir. 2004) (a state drug offense is an aggravated

felony for immigration purposes if it contains a trafficking element). Contrary to

Eliseo’s contention, the record of conviction namely the admission to the charges

alleged by the Department of Homeland Security established that Eliseo was

convicted of § 11378, possession for sale of a controlled substance, to wit

methamphetamine. See Pagayon v. Holder, Nos.07-74047, 07-75129, 2011 WL

6091276, *4 (9th Cir. Dec. 8, 2011) (holding that “an alien’s concession of

removability or admission of facts establishing removability, if accepted by the IJ

completely relieves the government of the burden of producing evidence ”).

      Accordingly, we deny the petition for review.

      PETITION FOR REVIEW DENIED.




                                         -2-